Citation Nr: 0012633	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944.  He died in November 1996.  The appellant has 
been recognized as his surviving spouse.

In a February 1997 rating decision the RO denied entitlement 
to accrued benefits based upon claims for increased ratings 
regarding the veteran's service-connected psychiatric 
disability and his service-connected residuals of a shell 
fragment wound.  The RO also denied, apparently for purposes 
of accrued benefits, reopening a claim of service connection 
for presbyopia and pigmented chorioretinitis on the basis 
that no new and material evidence had been submitted.  The RO 
also denied entitlement to accrued benefits based upon a 
claimed total rating for compensation purposes based on 
individual unemployability.  Finally, the RO also denied 
entitlement to service connection for the cause of the 
veteran's death and basic eligibility for 
Survivors'/Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code.

The appellant originally filed a notice of disagreement with 
all issues denied in that decision, but the July 1997 
substantive appeal makes clear that she is only appealing the 
last two of those issues as noted.

In December 1999 the Board of Veterans' Appeals (Board) 
referred this case to a VA physician to obtain a medical 
opinion regarding the cause of the veteran's death.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.901 (1999); 
see also 38 U.S.C.A. § 7109.  An opinion was promulgated 
later that month and has been associated with the claims 
file.  The appellant's representative was provided a copy of 
this opinion and 60 days in which to respond to the opinion.  
The representative's response was received in the following 
month, and the Board finds that this case is now ready for 
appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death in November 1996, he 
was service-connected for depressive neurosis with hysterical 
features, rated as 50 percent disabling, and a mild shell 
fragment wound of the right leg, rated as being 
noncompensable.  The combined rating of his service-connected 
disabilities was 50 percent.

3.  The cause of the veteran's death was chronic obstructive 
pulmonary disease.

4.  The veteran's service-connected psychiatric disability 
neither contributed substantially nor materially to his 
death.

5.  The veteran was never rated as 100-percent disabled due 
to service-connected disability(ies); the appellant has not 
claimed clear and unmistakable error in any final rating 
decision that adjudicated the level of the veteran's 
disability.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, for the purposes of 
accrued benefits, was denied in February 1997; the appellant 
did not perfect an appeal of that decision.

7.  There is no medical evidence that a disability which was 
incurred in or aggravated in service caused the veteran's 
death or contributed substantially or materially to his 
death.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1103, 1110, 
1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.312 (1999).

2.  The requirements for entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318 (West 
1991) have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 
1991); 38 C.F.R. § 3.22 (1999).

3.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. § 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim of 
service connection for the cause of the veteran's death is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
Specifically, she has presented medical evidence that his 
service-connected psychiatric disability may have complicated 
his death.  See Constantino v. West, 12 Vet. App. 517 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  As the ensuing discussion will disclose, 
however, the appellant is not entitled to benefits under 
38 U.S.C.A. § 1318, or under Chapter 35 of Title 38 of the 
United States Code.  The Board is satisfied that all relevant 
evidence has been properly developed and that there is no 
further duty to assist in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.  In this regard, 
the Board notes that it obtained an additional medical 
opinion based upon a review of the medical facts in this 
case.

I.  Facts

Service medical records reveal that in August 1944 the 
veteran complained of having had tremors of the hand since 
childhood, and of having "spells" of nervousness from when 
he was a child as well.  Examination at that time found the 
lungs to be normal.  A subsequent record that month shows 
that the veteran reportedly smoked about 15 cigarettes per 
day.  An October 1944 medical survey contains a 
recommendation that the veteran be discharged: he was 
diagnosed with retinitis.

The veteran was examined by VA in February and August 1945.  
On both occasions, the respiratory system was normal.  The 
only neuropsychiatric findings were residuals of a 
concussion: reportedly the veteran had been injured by a 
grenade explosion in service.

The veteran was hospitalized by VA for further evaluation 
from October to November 1945.  The respiratory system was 
normal, but he was found to have a psychoneurosis, conversion 
hysteria, hyperkinetic type.

In a January 1946 rating decision, service connection was 
granted for this psychoneurosis, with an evaluation assigned 
of 10 percent.  The veteran's retinitis was considered 
congenital and was not found to be service connected.

A December 1950 VA examination report notes that the veteran 
had had a chest x-ray evaluation performed six months 
earlier.  The respiratory system was normal.

A May 1974 VA examination disclosed a mild anxiety reaction.

In an April 1976 report to VA by the veteran's private 
physician, it was stated that the veteran had nervous and 
emotional instability, aggravated by an unsuccessful surgery 
for a herniated lumbar disc.  The physician stated that the 
veteran had a psychosis in April 1944 that had been 
undiagnosed.  The prognosis was of a total and permanent 
disability.

The veteran was examined by VA in May 1976, at which time the 
veteran's medical history was reviewed.  The veteran had 
complaints of feeling depressed and having tremors.  
Objective evaluation revealed that he was well groomed, 
alert, oriented in all spheres, and cooperative.  He 
demonstrated slight psychomotor retardation and maintained 
himself in a hunched, downcast posture.  His facial 
expression was sad, and he cried freely several times during 
the examination.  His mood was moderately-severely depressed; 
affect was of normal depth and was appropriate to mood.  The 
veteran's thought processes were goal directed and well 
organized, without loose associations or tangentiality.  
There was no unusual or bizarre thought content except for 
depressive ruminations, and there was no evidence of 
referential or delusional ideas or hallucinations.  
Comprehension and judgment were good; intellectual functions 
were grossly intact.  The diagnosis was of depressive 
neurosis with hysterical features, chronic, moderately 
severe, manifested by depressed mood, variable tremor, sleep 
disturbance and exaggerated guilt feelings.  The veteran's 
degree of industrial impairment was considered moderately 
severe; his degree of social impairment was moderate.

Based upon the foregoing evidence, in a June 1976 rating 
decision, the disability evaluation assigned to the veteran's 
service-connected psychiatric disability was increased to 50 
percent.

Medical records from a private clinic from November 1988 to 
May 1990 have been obtained.  A November 1988 radiological 
report from the clinic reveals that the veteran had fairly 
prominent changes of chronic obstructive lung disease.  An 
entry from December 1988 notes that the veteran had worked in 
chemical plants and was a 100-pack-year smoker.  He was 
assessed with severe chronic obstructive pulmonary disease.  
Another record that month indicated that the veteran was 
status post a "prodigious" smoking history.

The veteran died in November 1996.  The certificate of death 
indicates that the immediate cause of death was listed as 
chronic obstructive pulmonary disease.  The approximate 
interval between onset of this disability and death was 
stated to have been "years."  No conditions were listed as 
leading to the immediate cause, and no other underlying 
causes were noted either.

Three physicians from the aforementioned private clinic 
provided opinions in 1997.

The first of these three opinions, from Michael P. Guarisco, 
M.D., is dated January 1997.  This physician stated that the 
veteran had been a patient since 1988 at the private clinic.  
The physician noted the veteran's chronic obstructive 
pulmonary disease.  The physician also stated that the 
veteran had war-induced anxiety neurosis, and that "[t]his 
anxiety neurosis most certainly affected his overall health 
and should be considered as a complicating medical 
condition."

The second January 1997 private physician's opinion, from 
Claude J. Tellis, M.D., notes that the veteran's nervous 
problem did "affect [the veteran's] ability to breathe.  
This was so in that when he would become nervous he would 
become increasingly short of breath.  Therefore, this was one 
of the medical problems which he had at the time of his 
death."

Mark L. Kantrow, M.D., in the third opinion, from July 1997, 
indicated that he was the veteran's primary physician during 
the final days of the veteran's life.  This physician stated 
that "...the neurosis that [the veteran] was afflicted 
with...certainly contributed to his difficulty breathing and 
also contributed to his death.  His breathing was observed 
many times to be adversely affected by his anxiety and 
neurosis and this was the case at the time of his demise."

A VA physician reviewed the claims file and proffered an 
opinion in July 1998.  The veteran died of chronic 
obstructive pulmonary disease, it was noted.  The VA 
physician found that other than the three submitted 
physicians' letters, from the private clinic, there was no 
evidence in the chart of any specific connection between 
anxiety neurosis and chronic obstructive pulmonary disease.  
The VA physician continued, "I reviewed the notes submitted 
by the physicians from [the clinic] and found no evidence in 
these notes that the patient was being treated for anxiety by 
doctors at [that clinic].  Anxiety was not mentioned once 
during any of these notes nor was there evidence that the 
patient was receiving medications for anxiety.  There was 
substantial evidence presented in the record concerning 
chronic obstructive pulmonary disease with abnormal lung 
function.  This review indicates no evidence that the 
patient's anxiety neurosis was contributing at all to his 
illness.  The doctors do not mention anxiety neurosis in any 
of their notes nor were they treating him with medications 
appropriate for anxiety.  Finally, there is no medical 
literature linking anxiety with chronic obstructive pulmonary 
disease.  Because of the information in the patient's 
submitted records, I find that the assertion by the claimants 
that anxiety neurosis and chronic lung disease were somehow 
linked is without merit."

Pursuant to the Board's request, an opinion was obtained in 
December 1999 from a second VA physician.  The Board 
specifically requested that this physician provide an opinion 
as to whether the veteran's service-connected psychiatric 
disability contributed substantially or materially to 
veteran's death.  Upon review of the claims file, the 
physician noted that the veteran had been service connected 
for a depressive neurosis, even though the previously 
provided opinions referred to the disability as an anxiety 
neurosis.  The VA physician noted that medical literature 
indicates that approximately 50 percent of all psychiatric 
outpatients smoke tobacco--almost twice that of the general 
population--and that such patients with depressive or anxiety 
disorders are less successful in their attempts to quit 
smoking than others.  Further, he noted, some reports suggest 
an unusually high number of panic disorder cases among 
patients with chronic obstructive pulmonary disease.  
However, he stated, he was unaware of any medical data 
showing that anxiety or depression hastens the progression, 
or leads in any way, to the death of patients with chronic 
obstructive pulmonary disease.  The VA physician agreed with 
Dr. Guarisco, [the first of the three private physicians who 
proffered an opinion], that anxiety neurosis most certainly 
affected the veteran's overall health and should be 
considered as a complicating medical condition.  The VA 
physician also concurred with the physician who authored the 
second opinion, that anxiety was one of the medical problems 
the veteran had at the time of death.  Further, the VA 
physician stated that he was aware that the third physician 
observed many times that the veteran's breathing was 
adversely affected "by anxiety and neurosis" and that this 
was the case at the time of the veteran's demise.  However, 
the VA physician concluded, "I do not find any evidence in 
the medical literature or in this file to indicate that the 
patient's service-connected psychiatric disability caused or 
contributed to his death[,] caused by chronic obstructive 
pulmonary disease."

II.  Law and analysis

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, discussed infra.  38 U.S.C.A. 
§ 1310.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22.  The Carpenter case generally 
applies to cause-of-death claims filed prior to March 1992, 
and the Wingo case applies to situations where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under 38 U.S.C.A. 
§ 1318(b)(1).  Marso v. West, 13 Vet. App. 260 (1999).

Under 38 C.F.R. § 20.1106, effective March 1992, except with 
respect to benefits under the provisions of 38 U.S.C.A. 
§ 1318 and certain other specified cases, issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see 38 U.S.C.A. § 1137.  Service 
connection is also warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 (IRS Reform Act) was enacted into law as 
Public Law No. 105- 206.  In pertinent part, the IRS Reform 
Act prohibits service connection of a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C.A. § 1103).  The new section 1103 does 
not, however, affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.  As such, since the 
appellant's claim was filed before June 9, 1998, the 
adjudication thereof is not affected by the IRS Reform Act.

With respect to adjudicating the cause-of-death claim under 
38 U.S.C.A. § 1310, in this case, the veteran was service-
connected at the time of death for depressive neurosis with 
hysterical features, rated as 50 percent disabling, and for a 
mild shell fragment wound of the right leg, rated as being 
noncompensable.  The Board notes that even though the veteran 
apparently smoked cigarettes in service, there is no medical 
evidence that the veteran incurred either nicotine dependence 
nor chronic obstructive pulmonary disease during service.  
Therefore, to the extent that his death may have been due to 
tobacco use, without such a diagnosis and a link to service, 
the claim would not be plausible.  See Caluza, supra.

Nevertheless, this claim is considered well grounded because 
medical opinions of record tend to show a link between the 
veteran's service-connected psychiatric disability and his 
cause of death: chronic obstructive pulmonary disease.  The 
Board notes, however, upon review of these opinions, that the 
first two, from January 1997, provide just enough evidence to 
well ground the claim, but little more.  They seem to be 
carefully worded to note that the veteran's psychiatric 
disability was a complicating factor or "affected" his 
breathing, but stop short of convincingly implicating the 
psychiatric disability as a substantial or material cause of 
death.  The second of these opinions, by Dr. Tellis, merely 
concludes that anxiety neurosis was one of the problems that 
the veteran "had" at the time of death.  The opinion 
notably appears to avoid the obvious question of causality.

The third private opinion is more definitive and does state 
that the veteran's psychiatric problems contributed to his 
death.  The Board does note, however, that the question as to 
whether the psychiatric disability contributed substantially 
or materially to death was not answered.

The Board finds in this case that three private opinions, 
however, are outweighed by the two VA opinions.  In this 
regard, the Board notes that the sheer number of opinions 
supporting one view or the other is not determinative.  
Rather, it is the quality of the opinions that must be 
evaluated.

The July 1998 VA physician's opinion not only undercuts the 
credibility of the private opinions, noting that they do not 
appear to be based upon the record, but also explicitly 
supplies another view: that the veteran's death was not 
related to his service-connected psychiatric problems.  This 
first VA opinion appears to be based more upon the medical 
record than do the private opinions, which appear to provide 
conjecture not supported by the clinical evidence from the 
years preceding the veteran's death.  Conversely, this VA 
physician's opinion is bolstered by his reading of the 
medical literature, which in turn, is bolstered by the second 
VA physician's opinion.  The second VA opinion is likewise 
based upon a review of the record and a review of medical 
literature.  The second VA opinion is also noteworthy since 
it concedes that the veteran's psychiatric problems may have 
been a complicating factor in his demise, but concludes 
nonetheless that the veteran's psychiatric disability did not 
cause or contribute to his death.

The Board finds that the three private opinions, when weighed 
with the two VA opinions, do not place the evidence in 
equipoise.  The private opinions do not show, even by 
themselves, that the veteran's service-connected psychiatric 
disability contributed substantially and materially to his 
death, even aside from whether his anxiety neurosis, per se, 
was incurred in service versus a depressive neurosis.  
Moreover, the VA opinions are much more convincing since they 
are each based upon a review of the record, and are more 
definitive.  See generally, Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 
425 (1998) (the United States Court of Appeals for Veterans 
Claims has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician).

The appellant's accredited representative argues that the 
December 1999 medical opinion contradicts itself because the 
physician stated both that the veteran's anxiety neurosis was 
a "complicating medical condition" and that his anxiety 
neurosis did not cause or contribute to his death.  The Board 
disagrees.  It is clearly possible for a disability to 
adversely affect and "complicate" one's overall health, but 
not be related to one's death.  For instance, the veteran's 
service-connected shell fragment injury of the right leg was 
likely a complicating health condition, but no evidence 
suggests that it caused his death.  The accredited 
representative appears to confuse the word "complicate" 
with "cause or contribute."

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim under 38 U.S.C.A. § 1310.  Since the fair preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).

Regarding the potential application of 38 U.S.C.A. § 1318 as 
to whether dependency and indemnity compensation can be 
awarded, the Board notes that the appellant was denied 
entitlement to accrued benefits based upon the veteran's 
previously pending claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
She did not appeal this determination in the February 1997 
rating decision and is thus bound by that holding.  See 
38 U.S.C.A. § 7105.  The veteran was never rated as 100-
percent disabled, and the appellant has not claimed that 
there was clear and unmistakable error in any prior 
adjudication.  Per the Marso case, supra, this case does not 
fall under the limited exceptions provided by the Carpenter 
and Wingo cases.  Although the RO did not explicitly consider 
the application of 38 U.S.C.A. § 1318, this was harmless 
error since: 1) the veteran had not been rated totally 
disabled for ten continuous years prior to death, 2) since 
the appellant had not alleged clear and unmistakable error in 
a prior rating decision, and 3) since she did not appeal the 
denial of a total rating.  See Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).  As this was harmless error for the RO 
not to consider § 1318, i.e. the outcome could not be 
different, a remand is unnecessary.  There is no prejudice to 
the appellant's claim in the Board's handling the § 1318 
portion in the first instance since the outcome below could 
not have been different.  See VAOPGCPREC 16-92.  Therefore, 
the appellant is not entitled to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. 
§§ 3501, 3510 and 38 C.F.R. § 21.3021.  As none of these 
conditions are applicable to the facts in this case, the 
Board must deny the appellant's claim for these benefits.  
Since the appellant is not an eligible person, as discussed 
supra, there is no legal merit to a claim for such benefits.  
The claim must, therefore, be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include eligibility for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318, is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 


